Citation Nr: 1812452	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These matters were previously before the Board in April 2015, at which time they were remanded for additional development.

Subsequently, the RO granted service connection for PTSD in a June 2015 rating decision.  As the Veteran's claim for service connection for PTSD was expanded under Clemons, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1. (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record.)

The issues of entitlement to service connection for a skin disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) have been raised by the record in an April 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. Bilateral hearing loss was not shown in service or for many years thereafter and is not related to service.

2. Competent and credible evidence indicates that the Veteran's bilateral tinnitus was incurred in service.

3. The Veteran does not have an acquired psychiatric disorder, other than PTSD, related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss
The Veteran seeks service connection for bilateral hearing loss.  Specifically, the Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma related to his military occupational specialty (MOS) as wheel vehicle mechanic and as a result of loud artillery exposure.
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 
Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  "Other organic diseases of the nervous system," which may include sensorineural hearing loss, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Notably however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.  
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b) (2012); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).
Here, the record reflects that the Veteran has been diagnosed with bilateral hearing loss that meets VA criteria for consideration as a disability.  See September 2010 report of VA audiometric examination; 38 C.F.R. § 3.385.  As such, the first element of service connection, a current disability, is satisfied.
Turning next to service incurrence, the Board finds that the Veteran was exposed to excessive levels of noise, based on his consistent statements regarding in-service noise exposure related to his MOS and Vietnam service.  The Board also notes that the RO has conceded such in its April 2013 statement of the case.  
In addressing nexus, the Board acknowledges that in May 2015 a VA examiner opined that the Veteran's bilateral hearing loss clearly and unmistakably existed prior to service.  However, the audiometric readings at the December 1968 entrance examination, although diminished, did not meet VA's definition of a "disability" for hearing loss under 38 C .F.R. § 3.385.  As such, the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016) (holding that where the degree of hearing loss noted on a veteran's entrance medical examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran is entitled to the presumption of soundness).
The May 2015 examiner also opined that it is less likely than not that the Veteran's hearing loss was a result of military acoustic trauma.  After noting the Veteran's report of acoustic trauma due to his MOS as wheel vehicle mechanic and exposure to artillery, the examiner reasoned that mild bilateral hearing loss was found during enlistment, but subsequent testing on separation revealed hearing was within normal limits with no significant permanent positive threshold shifts noted.  An audiogram performed at the time of the Veteran's December 1970 separation examination documented 0 decibels at all frequency levels.  The examiner further reasoned that the increase in severity of the Veteran's hearing loss between his entrance examination and his September 2010 VA examination is likely related to a combination of occupational and recreational noise exposure, as well as presbycusis (age related hearing loss).  
Despite the examiner's focus on aggravation of a preexisting disability, the opinion clearly expresses that a hearing loss disability was not incurred in service, and the Board finds the May 2015 VA examiner opinion to be highly probative.  The opinion was based on a review of the claims file and relevant facts, and the examiner provided a detailed rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 
The Board acknowledges the Veteran's complaints related to his bilateral hearing loss, and recognizes that the Veteran is competent to describe symptoms he experienced based on his personal knowledge. Layno, 6 Vet. App. at 470.  However, the issue of whether the Veteran has current bilateral hearing loss sustained in service for which service connection may be granted is a complex medical issue which the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss was not shown in service or for many years thereafter and is not related to service.  Therefore, service connection for bilateral hearing loss is denied.
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.
Bilateral Tinnitus
The Veteran seeks service connection for bilateral tinnitus.  Specifically, the Veteran contends that he developed tinnitus as a result of acoustic trauma related to his MOS as wheel vehicle mechanic and as a result of loud artillery exposure.  Following review of the evidence of record, the Board finds that service connection for bilateral tinnitus is warranted.
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 
Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  "Other organic diseases of the nervous system," which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted.
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b) (2012); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).
At the outset, the Board finds that the Veteran incurred in-service acoustic trauma, based on his consistent statements regarding in-service noise exposure related to his MOS and Vietnam service.  The Board also notes that the RO has conceded acoustic trauma in its April 2013 statement of the case.  
The Board also finds that the Veteran has a current disability, as he is competent to testify to observable symptoms, such as ringing in his ears, and has done so credibly in this instance, including during a September 2010 VA audiological examination and during his October 2012 Decision Review Officer  hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the remaining question is whether the Veteran's current tinnitus is related to his in-service acoustic trauma.
When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.   
The Board finds that the Veteran's October 2012 Decision Review Officer hearing testimony is sufficient to establish service connection for tinnitus in this instance.  Specifically, the Veteran testified that he has constant ringing/humming in his ears which initially started during his service in Vietnam. 
In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible report during his Decision Review Officer hearing of first experiencing tinnitus during service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).
Acquired Psychiatric Disorder
The Veteran contends that his acquired psychiatric disorder is directly related to service.  The Board notes that the Veteran was granted service connection for PTSD, effective March 23, 2011.
Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
Here, the Veteran's post-service records confirm that the Veteran has a current disability.  Specifically, VA treatment records, including a February 2011 VA examination report, indicate that the Veteran has been diagnosed with bipolar disorder.  See February 2011 VA Examination.
The Veteran's STRs do not indicate complaints, treatment, or diagnosis of bipolar disorder.  A Report of Medical History accompanying the Veteran's December 1970 separation examination noted symptoms of depression, excessive worrying, frequent trouble sleeping, and memory or amnesia.  However, the December 1970 separation examination noted that the Veteran did not have a psychiatric disease.
The Veteran was afforded a VA examination in February 2011 in which the examiner diagnosed the Veteran with bipolar disorder type 1, most recent episode depressed and cannabis abuse.  However, the examiner did not provide an etiological opinion. 
In April 2015, the Board remanded the Veteran's claim to obtain an additional VA PTSD examination which addressed whether the Veteran had any other psychiatric disorders other than PTSD, casually or etiologically related to active duty, and a May 2015 VA examination report was associated with the claims file.  The May 2015 VA examiner opined that the Veteran does not have bipolar disorder.  The examiner reasoned that bipolar disorder entails discrete episodes (one week or more) of elevated and/or irritable mood, accompanied by symptoms such as little need for sleep, increase in goal-directed activity, reckless behavior, racing thoughts, and flight of ideas.  These episodes exist in marked contrast to the individual's baseline state.  Moreover, the episodes of mania are typically so severe that an individual requires hospitalization.  There is nothing in the Veteran's history to support a diagnosis of bipolar disorder.  Although VA treatment notes allude to racing thoughts, a detailed inquiry with the Veteran and collateral sources would suggest that his thinking is far more consistent with the ruminative worry (associated with PTSD/anxiety disorders) than a major mood disorder such as bipolar.  His sleep disturbances and irritability are chronic and persistent not episodic.  Again, such chronicity is more reflective of pervasive physiological hyperarousal (consistent with PTSD) than a discrete alteration of mood.
The Board finds the May 2015 VA examiner opinion to be highly probative.  The opinion was based on a review of the claims file and relevant facts, and the examiner provided a detailed rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
The Board has considered the Veteran's statements regarding his symptoms.  However, the Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology.  Although the Veteran claims that he has an acquired psychiatric disorder related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, acquired psychiatric disabilities require specialized training for determinations as to both diagnosis and causation, and is therefore, not susceptible to lay opinions.  
In sum, the Board finds that the Veteran does not have an acquired psychiatric disorder other than PTSD related to service.  Therefore, service connection for an acquired psychiatric disorder other than PTSD is denied.
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


